In a proceeding pursuant to CELR article 78 to review a de*522termination of Robert Dennison, as Chairman of the New York State Division of Parole, dated December 19, 2003, which, after a hearing, denied the petitioner’s application to be released to parole, the appeal is from a judgment of the Supreme Court, Dutchess County (Sproat, J.), dated March 30, 2005, which denied the petition and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
A determination by the New York State Division of Parole (hereinafter the Board) made pursuant to Executive Láw article 12-B “shall be deemed a judicial function and shall not be reviewable if done in accordance with law” (Executive Law § 259-i [5]). Absent a “convincing demonstration” to the contrary, the Board is presumed to have acted properly in accordance with statutory requirements (Matter of McLain v New York State Div. of Parole, 204 AD2d 456 [1994]), and “[¡judicial intervention is warranted only when there is a showing of irrationality bordering on impropriety” (Matter of Silmon v Travis, 95 NY2d 470, 476 [2000] [internal quotation marks and citation omitted]; see Matter of Wallman v Travis, 18 AD3d 304, 307 [2005]). The Board’s determination in this case was made in accordance with law. Therefore, the Supreme Court properly denied the petition and dismissed the proceeding (see Matter of Thomas v New York State Div. of Parole, 286 AD2d 393 [2001]; Matter of Gallo v Travis, 245 AD2d 448 [1997]; Matter of Secilmic v Keane, 225 AD2d 628 [1996]; Matter of McLain v New York State Div. of Parole, supra; People ex rel. Thomas v Superintendent of Arthur Kill Correctional Facility, 124 AD2d 848 [1986]). Adams, J.P, Mastro, Fisher and Covello, JJ., concur.